Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 06/13/2022, are acknowledged. 
Previous 112(a) rejection of claim 16 is overcome by amendment. 
Previous 112(b) rejections are overcome by amendment.
Claims 16-17, 19-20, 32-33 and 36-49 are pending; claims 1-15, 18, 21-31, 34-35 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17, 19-20, 32-33, 36-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Independent claim 16 discloses: “[rigidifying at least a section of ballast] while maintaining water permeability or seepage capacity of the ballast”. However, the specification  makes a mention of this feature only in paragraph 0003, which describes the prior art (see amendments the specification made on 10/14/2018, which state that paragraphs 0002-0012 are describing the prior art); and it is not clear if this applies to the current invention. Furthermore, paragraph 0003 states that water permeability or seepage can be maintained, i.e. it is not positively disclosed that permeability or seepage is actually achieved. Especially considering that Par 0003 is describing the prior art, and not the current invention, it is not readily apparent to one of ordinary skill in the art if there is enough substance in the specification to deduce that the invention allows for permeability or seepage. Examiner advices claiming structure that is in charge of achieving this feature, and to point out where in the specification these features are positively recited. Since it is not clear from the originally filed specification if the current invention has the capability of maintaining permeability or seepage, this is being considered new matter.
	Claims 17, 19-20, 32-33 and 36-49 are rejected for depending on claim 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 33, 38, 41, 42, and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Hanst (U.S. 5,401,312) in view of des Garennes et al (U.S. 7,581,684) and Theurer (U.S. 4,103,622).
Regarding claim 16, Hanst teaches a system for bonding and rigidifying at least a section of a bed of ballast supporting a railway stretch of rails (as disclosed in Col 1, lines 5-10); said system being configured for transporting a fluidic adhesive (lime-fly ash slurry) and for discharging said fluidic adhesive onto a surface of the ballast (the system includes a truck 10 that transports the adhesive and a sprayer bar 44 for discharging the adhesive onto a surface of a ballast), said fluidic adhesive running down from said surface through the ballast (as seen in Fig 1 the adhesive is sprayed from above the surface), and bonding and rigidifying the ballast upon hardening (col 2, lines 65-66), said system including at least one road vehicle (truck 10) for transporting the fluidic adhesive to a railway leading to the railway stretch of rails being supported by the ballast bed section to be bonded and rigidified (the system is used in a railway, as disclosed in Col 1, lines 5-10), and wherein said fluidic adhesive is discharged via a spray unit (defined by spray bar 40 and nozzles 42) being mounted on the rail vehicle thus serving as a spray wagon (as seen in Fig 1, truck 10 can be interpreted as a spray wagon), wherein said spray unit is provided with a spray bar (40) for spraying said fluidic adhesive onto the ballast surface at a distance from, and above, said ballast surface (as seen in Fig 1, the adhesive is sprayed at a distance above the surface). 
However, Hanst does not teach the system rigidifying the ballast to a pre-defined penetration depth with a defined amount of fluidic adhesive per volume of ballast depending on a size of ballast stones of said ballast bed and a desired penetration depth, while maintaining water permeability or seepage capacity of the ballast; wherein the fluidic adhesive discharge is controlled by a control unit of the system ensuring that the penetration depth is specifiable in the ballast bed section to be bonded and rigidified for providing a rigidified ballast resulting in a rigidified block being monolithic, but for the presence of hardened fluidic adhesive, thereby preventing formation of adhesive stalactites by virtue of said controlled fluidic adhesive discharge resulting in said rigidified block; and the system further comprising a rail vehicle. 
Des Garennes teaches a system for placing a liquid composition from above the surface of soil for treatment; wherein a specified amount of composition is deposited to reach a predetermined depth via a depth selector (3125), wherein the fluidic compound discharge is controlled by a control unit (2225) of the system ensuring that the penetration depth is achieved (as disclosed in col 10, lines 33-44). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanst to incorporate the teachings of Des Garennes to provide means for depositing the adhesive based on a desired depth in order to achieve better treatment of the railway ballast, since having precise control of depth deposits would make the ballast more durable and stable. In combination, the prior art teaches a system that bonds and rigidifies a ballast resulting in a rigidified block being monolithic, while maintaining water permeability or seepage capacity of the ballast, thereby preventing formation of adhesive stalactites. Since the prior art teaches all the structural claimed features in charge of adhesive deposition, it is deemed capable of performing these functional limitations. Examiner notes that there are no claimed features regarding the composition of the adhesive or the control unit that are specific to the claimed functions, i.e. the system and the adhesive are broadly claimed. Therefore, Examiner is free to interpret the prior art as capable of performing these functions and achieving the claimed end results.  
 Theurer teaches a system for ballast tamping that includes a road vehicle (2) and a rail vehicle (4).    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanst to incorporate the teachings of Theurer to provide a system with both a road vehicle and a rail vehicle in order for the system to be transported over land from one railway track worksite to another (as disclosed in col 1, lines 6-14 of Theurer).
Regarding claim 33, Hanst, des Garennes and Theurer teach the system according to Claim 16, wherein the system achieves a reduction of impacts and thus improvement of driving comfort at the transitions between ballast track and rigid track in that the system provides for gradually increasing the penetration depth of the bonding and rigidifying of ballast towards the rigid track (since the cited prior art teaches, in combination, a system for rigidifying the ballast of a railway track, the rigidifying effect will reduce impact and improve driving comfort; since the prior art teaches spraying the adhesive from above, the system thus provides gradual penetration depth of the bonding adhesive; in other words, since the cited prior art teaches all the claimed structure, the system is deemed capable of achieving the claimed function).   
 Regarding claim 38, Hanst, des Garennes and Theurer teach the system according to Claim 16, wherein the road vehicle is rail-compatible (as taught by Theurer).  
 Regarding claim 41, Hanst, des Garennes and Theurer teach the system according to Claim 38, wherein the road vehicle and the rail vehicle are a single vehicle being a rail-compatible road vehicle accommodating an entirety of said system (a single vehicle, which carries a whole system, which is road and rail compatible is taught by Theurer, Figs 1-3).  
 Regarding claim 42, Hanst, des Garennes and Theurer teach the system according to Claim 16, wherein the road vehicle comprises a road trailer for transportation of the rail vehicle (the road vehicle 2 of Theurer has a trailer, defined around coupling means 3, in which the rail vehicle is coupled to, see Figs 1-3).  
 Regarding claim 45, Hanst, des Garennes and Theurer teach the system according to Claim 16, wherein the spray bar comprises nozzles (42 of Hanst) arranged at regular intervals to one another (as seen in Fig 1 of Hanst).  
 Regarding claim 46, Hanst, des Garennes and Theurer teach the system according to Claim 45. However, they do not teach wherein the distance between the nozzles and the ballast bed is 40 cm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable distance between the nozzles and the ballast, including a distance of 40cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, the cited art discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable distance for the device to function as desired. Furthermore, Applicant has not disclosed any criticality for having the distance be 40cm. Finally, changes in distance affect the characteristics of the fluid dispensed and how it penetrates the ballast, i.e. this distance is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different distances to meet any desired dispensing characteristic, based on the type and the current state of the ballast that is to be treated.
Regarding claim 47, Hanst, des Garennes and Theurer teach the system according to Claim 16, wherein a speed sensor ensures that a throughput of at least two fluidic components of said fluidic adhesive is controlled in dependence of a speed of the spray wagon (des Garennes teaches speed dependent dispensing, which includes the use of a speed sensor, as disclosed in col 10, lines 33-64).  
Regarding claim 48, Hanst, des Garennes and Theurer teach the system according to Claim 47, wherein the system ensures the penetration depth in the ballast bed to be consistent within any depth of up to at least 0.5 meter (since the cited prior art discloses all of the claimed structural features, it is deemed capable of ensuring a depth penetration of at least 0.5 meters, as claimed).  
Regarding claim 49, Hanst, des Garennes and Theurer teach the system according to Claim 16, wherein said spray bar has a plurality of nozzles (42 of Hanst), each nozzle of said plurality of nozzles configured for generating a fan-shaped jet ejecting said fluidic adhesive (fan shape jet seen in Fig 1 of Hanst), wherein said fan-shaped jets form a continuous overall jet (as seen in Fig 1, the spray jets of each nozzle overlap each other, thus forming a continuous overall jet).

Claims 17, 19, 20, 36, 37, 39, 40, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hanst (U.S. 5,401,312) in view of des Garennes et al (U.S. 7,581,684) and Theurer (U.S. 4,103,622); further in view of Duval (U.S. 4,451,180).
Regarding claims 17 and 19, Hanst, des Garennes and Theurer teach the system according to Claim 16, wherein the wagon is road-transportable by the road vehicle (see road vehicle 2 and rail wagon 4 of Theurer). However, they do not teach the system wherein the rail vehicle comprises at least two wagons drivable on rails; and wherein the rail vehicle comprises at least three wagons drivable on rails. 
Duval teaches a system for fortifying a ballast bed of a railway having at least 3 wagons drivable on rails (see wagon diagram of Fig 7). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited prior art to incorporate the teachings of Duval to provide any number of wagons needed for the system, or at least three, as taught by Duval because it would be obvious to try (see KSR MPEP 2141 III) any number of wagons in order to meet any desired system set up, based on what is convenient depending on the type of job or railway to be worked at. Additionally, Applicant has not disclosed that having two or three wagons solves any stated problem or is for any particular purpose.  Moreover, it appears that the system of the prior art, and the applicant’s invention, would perform equally well. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the prior art such that the system is split in any number of wagons because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Hanst and Theurer. In combination, said at least three wagons are road-transportable in their entirety by the road vehicle (as taught by Theurer).  
Regarding claim 39, Hanst, des Garennes, Theurer and Duval teach the system according to Claim 17, wherein the at least two wagons are able to be loaded and unloaded onto a road trailer of the road vehicle (Duval teaches a plurality of wagons; Theurer teaches rail cars being loaded and unloaded from road vehicle 2, wherein the bed 3 of road vehicle 2 is considered a trailer).  
Regarding claim 40, Hanst, des Garennes, Theurer and Duval teach the system according to Claim 39, wherein said system is operable by only two persons (des Garennes and Duval teach a highly automated system, therefore it is capable of being operated by two persons) with a single wagon weighing 350 kg., except for a wagon carrying the fluidic adhesive being heavier (since the cited prior art includes all the claimed structure and Applicant has not claimed any structure that relates to weight savings, the prior art is deemed capable of meeting these weight parameters).  

Regarding claim 20 Hanst, des Garennes and Theurer teach the system according to Claim 16, wherein said spray bar (40 of Hanst) has a plurality of nozzles (42, as seen in Fig 1), said spray bar running transversely to a direction of travel of said spray wagon on an outside of said spray wagon (as seen in Fig 1, the spray bar is traverse to direction of travel of vehicle 10). However, they do not teach the spray bar being horizontally and vertically moveable in a controlled manner.  
Duval teaches a teaches a system for fortifying a ballast bed of a railway having a spray bar (structure that holds injectors 28 in place, seen in Figs 8-9) that is horizontally (horizontal movement is done by angle arms 72, which mover the injectors at an angle) and vertically moveable in a controlled manner (vertical movement is done with pulley 60 and cable 56).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited prior art to incorporate the teachings of Duval to provide means to control vertical and horizontal movement of the spray bar to have precise control of where the nozzles of the spray bar are depositing the adhesive depending on environment conditions (as disclosed in col 9, lines 50-55). 

Regarding claims 36 and 37, Hanst, des Garennes and Theurer teach the system according to Claim 16. However, they do not teach the system wherein the rail vehicle is a freight wagon; wherein the freight wagon is pushable via a separate shunting locomotive.
Duval teaches a teaches a system for fortifying a ballast bed of a railway having rail vehicle as a freight wagon (as seen in Fig 7 of Duval, the rail vehicle includes transportation “gondolas”, which is the art equivalent to a freight wagon); wherein the freight wagon is pushed via a separate shunting locomotive (the freight wagon is pushed by an engine, i.e. locomotive, as seen in Fig 7). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited prior art to incorporate the teachings of Duval to effectuate the system on a commercial scale (as disclosed in col 9, lines 10-14 of Duval). 
 Regarding claim 43, Hanst, des Garennes, Theurer and Duval teach the system according to Claim 36, wherein the freight wagon comprises a container (Duval teaches a wagon that is disclosed as a gondola, as seen in Fig 7, a gondola is considered a container), which is transportable by the road vehicle (as modified by Theurer).   

 Regarding claim 44, Hanst, des Garennes and Theurer teach the system according to Claim 16. However, they do not teach wherein a spray pattern of the spray bar is able to be varied, including being either in the form of a flat spray curtain or a spray cone.  
Duval teaches a teaches a system for fortifying a ballast bed of a railway wherein a spray pattern of the spray bar is able to be varied, including being either in the form of a flat spray curtain or a spray cone (Duval teaches the injectors 28 being individually and angularly manipulated to achieve a desired angle of penetration, as disclosed in col 9, lines 40-54; therefore, the spray bar as a whole, i.e. all the injectors combined, can be manipulated so as to change the collective spray pattern, thus being able to achieve a flat spray curtain in the case of all injector being aligned along a line, for example).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited prior art to incorporate the teachings of Duval to provide means to manipulate spray patterns to better achieve desired ballast penetration. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hanst (U.S. 5,401,312) in view of des Garennes et al (U.S. 7,581,684) and Theurer (U.S. 4,103,622); further in view of Delmonico et al (U.S. 2015/0284912).
Regarding claim 32, Hanst, des Garennes and Theurer teach the system according to Claim 16. However, they do not teach wherein the system allows for sparing sleepers and rails of a track grid, respectively, from being sprayed with adhesive.  
Delmonico teaches a railroad tie plugging system configured for depositing a material via nozzles 38 along a section of the rail track over a selectable part of its width (as seen in Figs 8-13), the system comprising sensors (820 and 822) which automatically detect the area of sleepers and rails, respectively (as seen in Figs 8-13, the system uses the sensors to identify the areas along the rails and in between sleepers, i.e. cross-tie 812).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited prior art to incorporate the teachings of Delmonico to provide sensors that read the rail and sleepers in order to have automatic means for depositing adhesive only onto the ballast bed. This would add ease of use and would speed the process of depositing adhesives drastically. With this modification the system would spare sleepers and rails of a track grid, by not spraying them and only spraying the ballast, such that the discharging can be interrupted when the rail area is being passed over.

Response to Arguments
Applicant’s arguments with respect to claims 16-17, 19-20, 32-33 and 36-49 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 06/13/2022 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752